Citation Nr: 0729980	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active military service from April 1961 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for tinnitus and granted service connection for bilateral 
hearing loss, assigning a noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the service connection claim for tinnitus, 
after the claims folder had been forwarded to the Board for 
review on appeal, the veteran forwarded a March 2006 medical 
statement of Dr. C. pertaining to the tinnitus claim.  He 
submitted no waiver of initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304 (2007) specifically provides 
that any pertinent evidence submitted by the appellant which 
is accepted by the Board, "must be referred to the agency of 
original jurisdiction (RO) for review, unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral."  Obviously, the medical statement is 
pertinent to the tinnitus claim.  In the absence of a waiver 
by the veteran of initial RO consideration of this evidence, 
the Board is bound to remand the case to the RO to provide 
original consideration in accordance with the governing 
regulation.

A remand is also warranted in this case because the veteran 
maintains that his bilateral hearing loss has increased in 
severity since most recently evaluated by VA in February 
2004; evidence of record appears to support that contention.

Evaluations of bilateral defective hearing range from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

When evaluated by VA in February 2004, the average puretone 
threshold in the right ear was 51 decibels, with speech 
discrimination ability of 100 percent correct, and the 
average puretone threshold in the left ear was 49 decibels, 
with speech discrimination of 100 percent correct.  At that 
time, the results comported with the assignment of a 
noncompensable rating.

Subsequently, a private medical record dated in June 2004, 
indicated that the veteran's speech discrimination ability 
was 92 percent in the right ear and 96 percent in the left 
ear, lower than that shown on VA examination conducted just 
months earlier.  Also on file is a private audiogram dated in 
July 2004, which although not interpreted, appears to show 
that the veteran had greater hearing deficit in the higher 
frequencies bilaterally than had been shown when he was 
examined by VA in February 2004.  Accordingly, a remand is 
warranted in this case both to try to obtain a written 
interpretation of the July audiogram findings and provide an 
updated VA examination for the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the University 
Audiology Associates in Louisville, KY, 
and request a written interpretation of 
the veteran's July 2004 audiogram 
results.  Specifically, interpretation of 
the pure tone threshold results at 500, 
1000, 2000, 3000, and 4000 hertz 
bilaterally is requested.  A copy of that 
report (which is of record) should be 
forwarded to this treatment source.  To 
the extent that speech discrimination was 
also tested at that time, a recorded 
interpretation of those results should 
also be provided.  If this source is 
unable to obtain to provide that evidence 
for any reason, this should be annotated 
for the record.

2.  Schedule the veteran for a VA 
audiogram and Maryland CNC speech 
recognition test to determine the current 
severity of his bilateral hearing loss.  
His VA claims file must be made available 
to the designated examiner for a review 
of the pertinent medical history.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to 
specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his February 2004 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores.  The examiner 
should also consider the July 2004 
audiogram results from University 
Audiology Associates in assessing the 
current severity of the veteran's 
bilateral hearing loss and should provide 
an explanation reconciling the current 
and previous results, should a 
significant discrepancy in findings be 
shown.

3.  Thereafter, the RO should again 
review the claim for service connection 
for tinnitus to include a review of all 
evidence pertinent to this claim 
submitted since the most recently issued 
September 2005 supplemental statement of 
the case (SSOC), particularly the March 
2006 medical statement of Dr. C.  If the 
decision is not to the veteran's and 
representative's satisfaction, they must 
be provided with a SSOC, and provided an 
opportunity to respond thereto.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The RO should readjudicate the matter of 
entitlement to a compensable evaluation 
for bilateral hearing loss under 
38 C.F.R. § 4.85, to include 
consideration of the provisions of 38 
C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, if 
applicable.  If the decision is adverse 
to the veteran, he and his representative 
should be issued an appropriate SSOC and 
given the opportunity to respond before 
the case is returned to the Board.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

